Title: Letter from Alexander Hamilton, Concerning the Public Conduct and Character of John Adams, Esq. President of the United States, [24 October 1800]
From: Hamilton, Alexander
To: 


Sir,
Some of the warm personal friends of Mr. Adams are taking unwearied pains to disparage the motives of those Federalists, who advocate the equal support of Gen. Pinckney, at the approaching election of President and Vice-President. They are exhibited under a variety of aspects equally derogatory. Sometimes they are versatile, factious spirits, who cannot be long satisfied with any chief, however meritorious:—Sometimes they are ambitious spirits, who can be contented with no man that will not submit to be governed by them:—Sometimes they are intriguing partisans of Great-Britain, who, devoted to the advancement of her views, are incensed against Mr. Adams for the independent impartiality of his conduct.
In addition to a full share of the obloquy vented against this description of persons collectively, peculiar accusations have been devised, to swell the catalogue of my demerits. Among these, the resentment of disappointed ambition, forms a prominent feature. It is pretended, that had the President, upon the demise of General Washington, appointed me Commander in Chief, he would have been, in my estimation, all that is wise, and good and great.
It is necessary, for the public cause, to repel these slanders; by stating the real views of the persons who are calumniated, and the reasons of their conduct.
In executing this task, with particular reference to myself, I ought to premise, that the ground upon which I stand, is different from that of most of those who are confounded with me as in pursuit of the same plan. While our object is common, our motives are variously dissimilar. A part, well affected to Mr. Adams, have no other wish than to take a double chance against Mr. Jefferson. Another part, feeling a diminution of confidence in him, still hope that the general tenor of his conduct will be essentially right. Few go as far in their objections as I do. Not denying to Mr. Adams patriotism and integrity, and even talents of a certain kind, I should be deficient in candor, were I to conceal the conviction, that he does not possess the talents adapted to the Administration of Government, and that there are great and intrinsic defects in his character, which unfit him for the office of Chief Magistrate.

To give a correct idea of the circumstances which have gradually produced this conviction, it may be useful to retrospect to an early period.
I was one of that numerous class who had conceived a high veneration for Mr. Adams, on account of the part he acted in the first stages of our revolution. My imagination had exalted him to a high eminence, as a man of patriotic, bold, profound, and comprehensive mind. But in the progress of the war, opinions were ascribed to him, which brought into question, with me, the solidity of his understanding. He was represented to be of the number of those who favored the enlistment of our troops annually, or for short periods, rather than for the term of the war; a blind and infatuated policy, directly contrary to the urgent recommendation of General Washington, and which had nearly proved the ruin of our cause. He was also said to have advocated the project of appointing yearly a new Commander of the Army; a project which, in any service, is likely to be attended with more evils than benefits; but which, in ours, at the period in question, was chimerical, from the want of persons qualified to succeed, and pernicious, from the peculiar fitness of the officer first appointed, to strengthen, by personal influence, the too feeble cords which bound to the service, an ill-paid, ill-clothed, and undisciplined soldiery.
It is impossible for me to assert, at this distant day, that these suggestions were brought home to Mr. Adams in such a manner as to ascertain their genuineness; but I distinctly remember their existence, and my conclusion from them; which was, that, if true, they proved this gentleman to be infected with some visionary notions, and that he was far less able in the practice, than in the theory, of politics. I remember also, that they had the effect of inducing me to qualify the admiration which I had once entertained for him, and to reserve for opportunities of future scrutiny, a definitive opinion of the true standard of his character.
In this disposition I was, when just before the close of the war, I became a member of Congress.
The situation in which I found myself there, was far from being inauspicious to a favorable estimate of Mr. Adams.
Upon my first going into Congress, I discovered symptoms of a party already formed, too well disposed to subject the interests of the United States to the management of France. Though I felt, in common with those who had participated in our Revolution, a lively sentiment of good will towards a power, whose co-operation, however it was and ought to have been dictated by its own interest, had been extremely useful to us, and had been afforded in a liberal and handsome manner; yet, tenacious of the real independence of our country, and dreading the preponderance of foreign influence, as the natural disease of popular government, I was struck with disgust at the appearance, in the very cradle of our Republic, of a party actuated by an undue complaisance to foreign power; and I resolved at once to resist this bias in our affairs: a resolution, which has been the chief cause of the persecution I have endured in the subsequent stages of my political life.
Among the fruits of the bias I have mentioned, were the celebrated instructions to our Commissioners, for treating of peace with Great-Britain; which, not only as to final measures, but also as to preliminary and intermediate negociations, placed them in a state of dependence on the French ministry, humiliating to themselves, and unsafe for the interests of the country. This was the more exceptionable, as there was cause to suspect, that in regard to the two cardinal points of the fisheries and the navigation of the Mississippi, the policy of the cabinet of Versailles did not accord with the wishes of the United States.
The Commissioners, of whom Mr. Adams was one, had the fortitude to break through the fetters which were laid upon them by those instructions; and there is reason to believe, that by doing it, they both accelerated the peace with Great-Britain, and improved the terms, while they preserved our faith with France.
Yet a serious attempt was made to obtain from Congress a formal censure of their conduct. The attempt failed, and instead of censure, the praise was bestowed which was justly due to the accomplishment of a treaty advantageous to this country, beyond the most sanguine expectation. In this result, my efforts were heartily united.
The principal merit of the negociation with Great-Britain, in some quarters, has been bestowed upon Mr. Adams; but it is certainly the right of Mr. Jay, who took a lead in the several steps of the transaction, no less honorable to his talents than to his firmness. The merit, nevertheless, of a full and decisive co-operation, is justly due to Mr. Adams.
It will readily be seen, that such a course of things was calculated to impress me with a disposition friendly to Mr. Adams. I certainly felt it, and gave him much of my consideration and esteem.
But this did not hinder me from making careful observations upon his several communications, and endeavoring to derive from them an accurate idea of his talents and character. This scrutiny enhanced my esteem in the main for his moral qualifications, but lessened my respect for his intellectual endowments. I then adopted an opinion, which all my subsequent experience has confirmed, that he is a man of an imagination sublimated and eccentric; propitious neither to the regular display of sound judgment, nor to steady perseverance in a systematic plan of conduct; and I began to perceive what has been since too manifest, that to this defect are added the unfortunate foibles of a vanity without bounds, and a jealousy capable of discoloring every object.
Strong evidence of some traits of this character, is to be found in a Journal of Mr. Adams, which was sent by the then Secretary of Foreign Affairs to Congress. The reading of this Journal, extremely embarrassed his friends, especially the delegates of Massachusetts; who, more than once, interrupted it, and at last, succeeded in putting a stop to it, on the suggestion that it bore the marks of a private and confidential paper, which, by some mistake, had gotten into its present situation, and never could have been designed as a public document for the inspection of Congress. The good humor of that body yielded to the suggestion.

The particulars of this Journal cannot be expected to have remained in my memory—but I recollect one which may serve as a sample. Being among the guests invited to dine with the Count de Vergennes, Minister for Foreign Affairs, Mr. Adams thought fit to give a specimen of American politeness, by conducting Madame de Vergennes to dinner; in the way, she was pleased to make retribution in the current coin of French politeness—by saying to him, “Monsieur Adams, vous etes le Washington de negociation.”
   Mr. Adams, you are the Washington of negociation.
 Stating the incident, he makes this comment upon it: “These people have a very pretty knack of paying compliments.” He might have added, they have also a very dexterous knack of disguising a sarcasm.
This opinion, however, which I have avowed, did not prevent my entering cordially into the plan of supporting Mr. Adams for the office of Vice-President, under the new Constitution. I still thought that he had high claims upon the public gratitude, and possessed a substantial worth of character, which might atone for some great defects. In addition to this, it was well known, that he was a favorite of New-England, and it was obvious that his union with General Washington would tend to give the government, in its outset, all the strength which it could derive from the character of the two principal magistrates.

But it was deemed an essential point of caution to take care, that accident or an intrigue of the opposers of the Government, should not raise Mr. Adams, instead of General Washington, to the first place. This, every friend of the Government would have considered as a disastrous event; as well because it would have displayed a capricious operation of the system in elevating to the first station, a man intended for the second; as because it was conceived that the incomparably superior weight and transcendant popularity of Gen. Washington, rendered his presence at the head of the Government, in its first organization, a matter of primary and indispensable importance. It was therefore agreed that a few votes should be diverted from Mr. Adams to other persons, so as to insure to General Washington a plurality.
Great was my astonishment, and equally great my regret, when, afterwards, I learned from persons of unquestionable veracity, that Mr. Adams had complained of unfair treatment, in not having been permitted to take an equal chance with General Washington, by leaving the votes to an uninfluenced current.
The extreme egotism of the temper, which could blind a man to considerations so obvious as those that had recommended the course pursued, cannot be enforced by my comment. It exceeded all that I had imagined, and shewed, in too strong a light, that the vanity which I have ascribed to him, existed to a degree that rendered it more than a harmless foible.
Mr. Adams was elected Vice-President. His public conduct, in that station, was satisfactory to the friends of the Government, though they were now and then alarmed by appearances of some eccentric tendencies.
It is, in particular, a tribute due from me, to acknowledge, that Mr. Adams, being in quality of Vice-President, ex officio, one of the Trustees of the Sinking Fund, I experienced from him the most complete support; which was the more gratifying to me, as I had to struggle against the systematic opposition of Mr. Jefferson, seconded occasionally by Mr. Randolph. Though it would be an ill compliment to Mr. Adams, not to presume that the support which he gave me, was the dictate of his sense of the public interest; yet, so cordial and useful a co-operation, at a moment when I was assailed with all the weapons of party rancor, won from me an unfeigned return of the most amicable sentiments.
I lost no opportunity of combating the prejudices industriously propagated against him by his political enemies; and, for a considerable time, went quite as far as candor would permit, to extenuate the failings which more and more alarmed and dissatisfied his friends.
The epoch at length arrived, when the retreat of General Washington made it necessary to fix upon a successor. By this time, men of principal influence in the Federal Party, whose situation had led them to an intimate acquaintance with Mr. Adam’s character, began to entertain serious doubts about his fitness for the station; yet, his pretensions, in several respects, were so strong, that after mature reflection, they thought it better to indulge their hopes than to listen to their fears. To this conclusion, the desire of preserving harmony in the Federal Party, was a weighty inducement. Accordingly it was determined to support Mr. Adams for the Chief Magistracy.
It was evidently of much consequence to endeavor to have an eminent Federalist Vice-President. Mr. Thomas Pinckney, of South Carolina, was selected for this purpose. This gentleman, too little known in the North, had been all his life time distinguished in the South, for the mildness and amiableness of his manners, the rectitude and purity of his morals, and the soundness and correctness of his understanding, accompanied by a habitual discretion and self-command, which has often occasioned a parallel to be drawn between him and the venerated Washington. In addition to these recommendations, he had been, during a critical period, our Minister at the Court of London, and recently Envoy Extraordinary to the Court of Spain; and in both these trusts, he had acquitted himself to the satisfaction of all parties. With the Court of Spain he had effected a Treaty, which removed all the thorny subjects of contention, that had so long threatened the peace of the two countries, and stipulated for the United States, on their Southern frontier, and on the Mississippi, advantages of real magnitude and importance.
Well-informed men knew that the event of the Election was extremely problematical; and, while the friends of Mr. Jefferson predicted his success with sanguine confidence, his opposers feared that he might have at least an equal chance with any Federal Candidate.
To exclude him, was deemed, by the Federalists, a primary object. Those of them who possessed the best means of judging, were of opinion that it was far less important, whether Mr. Adams or Mr. Pinckney was the successful Candidate, than that Mr. Jefferson should not be the person; and on this principle, it was understood among them, that the two first mentioned gentlemen should be equally supported; leaving to casual accessions of votes in favor of the one or the other, to turn the scale between them.
In this plan I united with good faith; in the resolution, to which I scrupulously adhered, of giving to each Candidate an equal support. This was done, wherever my influence extended; as was more particularly manifested in the State of New-York, where all the Electors were my warm personal or political friends, and all gave a concurrent vote for the two Federal Candidates.
It is true that a faithful execution of this plan would have given Mr. Pinckney a somewhat better chance than Mr. Adams; nor shall it be concealed, that an issue favorable to the former would not have been disagreeable to me; as indeed I declared at the time, in the circles of my confidential friends.
   I appeal particularly to Lt. Governor Van Rensselaer and R. Troup, Esq.
 My position was, that if chance should decide in favor of Mr. Pinckney, it probably would not be a misfortune; since he, to every essential qualification for the office, added a temper far more discreet and conciliatory than that of Mr. Adams.
This disposition, on my part, at that juncture, proves, at least, that my disapprobation of Mr. Adams has not originated in the disappointment, to which it has been uncandidly attributed. No private motive could then have entered into it. Not the least collision or misunderstanding had ever happened between that gentleman and myself—on the contrary, as I have already stated, I had reason individually to be pleased with him.
No: The considerations which had reconciled me to the success of Mr. Pinckney, were of a nature exclusively public. They resulted from the disgusting egotism, the distempered jealousy, and the ungovernable indiscretion of Mr. Adams’s temper, joined to some doubts of the correctness of his maxims of Administration. Though in matters of Finance he had acted with the Federal Party; yet he had, more than once, broached theories at variance with his practice. And in conversation, he repeatedly made excursions in the field of foreign politics, which alarmed the friends of the prevailing system.
The plan of giving equal support to the two Federalist Candidates, was not pursued. Personal attachment for Mr. Adams, especially in the New-England States, caused a number of the votes to be withheld from Mr. Pinckney, and thrown away. The result was, that Mr. Adams was elected President by a majority of two votes, and Mr. Jefferson Vice-President.
This issue demonstrated the wisdom of the plan which had been abandoned, and how greatly, in departing from it, the cause had been sacrificed to the man. But for a sort of miracle, the departure would have made Mr. Jefferson President. In each of the States of Pennsylvania, Virginia and North-Carolina, Mr. Adams had one vote. In the two latter States, the one vote was as much against the stream of popular prejudice, as it was against the opinions of the other Electors. The firmness of the individuals who separated from their colleagues, was so extraordinary, as to have been contrary to all probable calculation. Had only one of them thrown his vote into the other scale, there would have been an equality, and no election. Had two done it, the choice would have fallen upon Mr. Jefferson.
No one, sincere in the opinion that this gentleman was an ineligible and dangerous Candidate, can hesitate in pronouncing, that in dropping Mr. Pinckney, too much was put at hazard; and that those who promoted the other course, acted with prudence and propriety.
It is a fact, which ought not to be forgotten, that Mr. Adams, who had evinced discontent, because he had not been permitted to take an equal chance with General Washington, was enraged with all those who had thought that Mr. Pinckney ought to have had an equal chance with him. But in this there is perfect consistency. The same turn of temper is the solution of the displeasure in both cases.
It is to this circumstance of the equal support of Mr. Pinckney, that we are in a great measure to refer the serious scism which has since grown up in the Federal Party.
Mr. Adams never could forgive the men who had been engaged in the plan; though it embraced some of his most partial admirers. He has discovered bitter animosity against several of them. Against me, his rage has been so vehement, as to have caused him more than once, to forget the decorum, which, in his situation, ought to have been an inviolable law. It will not appear an exaggeration to those who have studied his character, to suppose that he is capable of being alienated from a system to which he has been attached, because it is upheld by men whom he hates. How large a share this may have had in some recent aberrations, cannot easily be determined.
Occurrences which have either happened or come to light since the election of Mr. Adams to the Presidency, confirming my unfavorable forebodings of his character, have given new and decisive energy, in my mind, to the sentiment of his unfitness for the station.
The letter which has just appeared in the public prints, written by him, while Vice-President, to Tench Coxe, is of itself conclusive evidence of the justness of this sentiment. It is impossible to speak of this transaction in terms suited to its nature, without losing sight that Mr. Adams is the President of the United States.
This letter avows the suspicion, that the appointment of Mr. Pinckney to the Court of London, had been procured or promoted by British Influence. And considering the parade with which the story of the Duke of Leeds is told, it is fair to consider that circumstance as the principal, if not the sole, ground of the odious and degrading suspicion.
Let any man of candor or knowledge of the world, pronounce on this species of evidence.
It happened unfortunately for the Pinckneys, that, while boys, and long before our revolution, they went to school with a British Duke, who was afterwards Minister of the British Government for the foreign department. This indiscreet Duke, perhaps for no better reason than the desire of saying something to a parting American Minister, and the want of something better to say, divulges to him the dangerous secret, that the two Pinckneys had been his classmates, and goes the alarming length of making enquiry about their health. From this, it is sagaciously inferred, that these gentlemen have “many powerful old friends in England;” and from this again, that the Duke of Leeds (of course of the number of these old friends) had procured by intrigue the appointment of one of his class-mates to the Court of London; or, in the language of the letter, that much British influence had been exerted in the appointment.
In the school of jealousy, stimulated by ill-will, logic like this may pass for substantial; but what is it in the school of reason and justice?
Though this contaminating connection of the Pinckneys with the Duke of Leeds, in their juvenile years, did not hinder them from fighting for the independence of their native country throughout our revolution; yet the supposition is, that the instant the war was terminated, it transformed them from the soldiers of liberty into the tools of the British Monarchy.
But the hostility of the Pinckneys to Mr. Adams, evidenced by their “long intrigue” against him, of which he speaks in the letter, is perhaps intended as a still stronger proof of their devotion to Great-Britain—the argument may be thus understood: Mr. Adams is the bulwark of his country against foreign influence. The batteries of every foreign power, desirous of acquiring an ascendant in our affairs, are of consequence always open against him—and, the presumption therefore must be, that every citizen who is his enemy, is the confederate of one or another of those foreign powers.
Let us, without contesting this argument of self-love, examine into the facts upon which its applicability must depend.
The evidence of “the long intrigue” seems to be, that the family of the Pinckney’s contributed to limit the duration of Mr. Adams’s commission to the Court of London to the term of three years, in order to make way for some of themselves to succeed him. This, it must be confessed, was a long-sighted calculation in a government like ours.
A summary of the transaction, will be the best comment on the inference which has been drawn.
The resolution of Congress by which Mr. Adams’s commission was limited, was a general one, applying to the Commissions of all Ministers to foreign Courts. When it was proposed and adopted, it is certain that neither of the two Pinckney’s was a member of Congress; and it is believed that they were both at Charleston, in South Carolina, their usual place of abode, more than eight hundred miles distant from the seat of Government.
But they had, it seems, a cousin, Mr. Charles Pinckney, who was in Congress; and this cousin it was who moved the restrictive resolution. Let us enquire who seconded and who voted for it.
It was seconded by Mr. Howell, a member from Rhode Island, the very person who nominated Mr. Adams as Minister to Great-Britain, and was voted for by the four Eastern States, with New-York, New-Jersey, Maryland and South Carolina. Mr. Gerry, always a zealous partisan of Mr. Adams, was among the supporters of the resolution. To make out this to be a machination of the two Pinckneys, many things must be affirmed: First, that their cousin Charles is always subservient to their views (which would equally prove that they have long been, and still are, opposers of the Federal Administration:)—Second, that this cunning wight had been able to draw the four Eastern States into his plot, as well as New-York, New-Jersey, Maryland, and South-Carolina:—Third, that the Pinckneys could foresee, at the distance of three years, the existence of a state of things which would enable them to reap the fruit of their contrivance.
Would not the circumstances better warrant the suspicion that the resolution was a contrivance of the friends of Mr. Adams, to facilitate in some way his election, and that Mr. Pinckney was their coadjutor, rather than their prompter?
But the truth most probably is, that the measure was a mere precaution to bring under frequent review the propriety of continuing a Minister at a particular Court, and to facilitate the removal of a disagreeable one, without the harshness of formally displacing him. In a policy of this sort, the cautious maxims of New-England would very naturally have taken a lead.
Thus in the very grounds of the suspicion, as far as they appear, we find its refutation. The complete futility of it will now be illustrated by additional circumstances.
It is a fact, that the rigor with which the war was prosecuted by the British armies in our Southern quarter, had produced among the friends of our Revolution there, more animosity against the British Government, than in the other parts of the United States: and it is a matter of notoriety, in the same quarter, that this disposition was conspicuous among the Pinckneys, and their connections. It may be added, that they were likewise known to have been attached to the French Revolution, and to have continued so, till long after the appointment of Mr. Thomas Pinckney to the Court of London.
These propensities of the gentlemen, were certainly not such as to make them favorites of Great-Britain, or the appointment of one of them to that Court, an object of particular solicitude.
As far as appeared at the time, the idea of nominating Mr. Thomas Pinckney, originated with the then President himself: but whatever may have been its source, it is certain that it met the approbation of the whole Administration, Mr. Jefferson included. This fact alone, will go far to refute the surmise of a British agency in the appointment.
Supposing, that, contrary to all probability, Great-Britain had really taken some unaccountable fancy for Mr. Pinckney, upon whom was her influence exerted?
Had the virtuous, circumspect Washington been ensnared in her insidious toils? Had she found means for once to soften the stern, inflexible hostility of Jefferson? Had Randolph been won by her meretricious caresses? Had Knox, the uniform friend of Mr. Adams, been corrupted by her seducing wiles? Or was it all the dark work of the alien Secretary of the Treasury? Was it this arch juggler, who debauched the principles, or transformed the prejudices, of Mr. Pinckney; who persuaded the British Government to adopt him as a pliant instrument; who artfully induced the President to propose him as of his own selection; who lulled the zealous vigilance of Jefferson and Randolf, and surprised the unsuspecting friends of Knox?
But when the thing had been accomplished, no matter by what means, it was surely to have been expected that the man of its choice would have been treated at the Court of London with distinguished regard, and that his conduct towards that Court would have been marked, if not by some improper compliances, at least by some displays of extraordinary complaisance.
Yet, strange as it may appear, upon Mr. Adams’s hypothesis, it might be proved, if requisite, that neither the one nor the other took place. It might be proved that, far from Mr. Pinckney’s having experienced any flattering distinctions, incidents not pleasant to his feelings, had occurred, and that in the discharge of his official functions, he had advanced pretensions in favor of the United States, from which, with the approbation of the then Secretary of State, Mr. Jefferson, he was instructed to desist.
What will Mr. Adams or his friends reply to all these facts? How will he be excused for indulging and declaring, on grounds so frivolous, a suspicion so derogatory, of a man so meritorious—of a man who has acted in a manner so unexceptionable?
But a more serious question remains: How will Mr. Adams answer to the Government and to his Country, for having thus wantonly given the sanction of his opinion to the worst of the aspersions which the enemies of the Administration have impudently thrown upon it? Can we be surprised that such a torrent of slander was poured out against it, when a man, the second in official rank, the second in the favor of the friends of the Government, stooped to become himself one of its calumniators? It is peculiarly unlucky for Mr. Adams in this affair, that he is known to have desired, at the time, the appointment which was given to Mr. Pinckney. The President declined the measure, thinking that it was compatible neither with the spirit of the constitution nor with the dignity of the Government, to designate the Vice-President to such a station.
This letter, better than volumes, developes the true, the unfortunate character of Mr. Adams.
The remaining causes of dissatisfaction with him respect his conduct in the office of President; which, in my opinion, has been a heterogeneous compound of right and wrong, of wisdom and error.
The outset was distinguished by a speech which his friends lamented as temporising. It had the air of a lure for the favor of his opponents at the expense of his sincerity; but being of an equivocal complexion, to which no precise design can be annexed, it is barely mentioned as a circumstance, which, in conjunction with others of a more positive tint, may serve to explain character.
It is in regard to our foreign relations, that the public measures of Mr. Adams first attract criticism.
It will be recollected that General Pinckney, the brother of Thomas, and the gentleman now supported together with Mr. Adams, had been deputed by President Washington, as successor to Mr. Monroe, and had been refused to be received by the French Government in his quality of Minister Plenipotentiary.
This, among those of the well-informed, who felt a just sensibility for the honor of their country, excited much disgust and resentment. But the Opposition-Party, ever too ready to justify the French Government at the expense of their own, vindicated or apologized for the ill treatment: and the mass of the community, though displeased with it, did not appear to feel the full force of the indignity.
As a final effort for accommodation, and as a mean, in case of failure, of enlightening and combining public opinion, it was resolved to make another, and a more solemn, experiment, in the form of a commission of three.
This measure (with some objections to the detail) was approved by all parties; by the Antifederalists, because they thought no evil so great as the rupture with France; by the Federalists, because it was their system to avoid war with every power, if it could be done without the sacrifice of essential interests or absolute humiliation.
Even such of them who conceived that the insults of the French Government, and the manifestation of its ill will, had already gone far enough to call for measures of vigor; perceiving that the nation was not generally penetrated with the same conviction, and would not support with zeal measures of that nature, unless their necessity was rendered still more apparent, acquiesced in the expediency of another mission. They hoped that it would serve either to compose the differences which existed, or to make the necessity of resistance to the violence of France, palpable to every good citizen.

The expediency of the step was suggested to Mr. Adams, through a Federal channel, a considerable time before he determined to take it. He hesitated whether it could be done after the rejection of General Pinckney, without national debasement. The doubt was an honorable one; it was afterwards very properly surrendered to the cogent reasons which pleaded for a further experiment.
The event of this experiment is fresh in our recollection. Our Envoys, like our Minister, were rejected. Tribute was demanded as a preliminary to negociation. To their immortal honor, though France at the time was proudly triumphant, they repelled the disgraceful pretension. Americans will never forget that General Pinckney was a member, and an efficient member, of this Commission.
This conduct of the French Government, in which it is difficult to say, whether despotic insolence or unblushing corruption was most prominent, electrified the American people with a becoming indignation. In vain the partisans of France attempted to extenuate. The public voice was distinct and audible. The nation, disdaining so foul an overture, was ready to encounter the worst consequences of resistance.

Without imitating the flatterers of Mr. Adams, who, in derogation from the intrinsic force of circumstances, and from the magnanimity of the nation, ascribe to him the whole merits of producing the spirit which appeared in the community, it shall with cheerfulness be acknowledged, that he took upon the occasion a manly and courageous lead—that he did all in his power to rouse the pride of the nation—to inspire it with a just sense of the injuries and outrages which it had experienced, and to dispose it to a firm and magnanimous resistance; and that his efforts contributed materially to the end.
The friends of the Government were not agreed as to ulterior measures. Some were for immediate and unqualified war; others for a more mitigated course; the dissolution of treaties, preparation of force by land and sea, partial hostilities of a defensive tendency; leaving to France the option of seeking accommodation, or proceeding to open war. The latter course prevailed.
Though not as bold and energetic as the other; yet, considering the prosperous state of French affairs, when it was adopted, and how many nations had been appalled and prostrated by the French Power—the conduct pursued bore sufficiently the marks of courage and elevation to raise the national character to an exalted height throughout Europe.
Much is it to be deplored that we should have been precipitated from this proud eminence without necesity, without temptation.
The latter conduct of the President forms a painful contrast to his commencement. Its effects have been directly the reverse. It has sunk the tone of the public mind—it has impaired the confidence of the friends of the Government in the Executive Chief—it has distracted public opinion—it has unnerved the public councils—it has sown the seeds of discord at home, and lowered the reputation of the Government abroad. The circumstances which preceded, aggravate the disagreeableness of the results. They prove that the injudicious things which have been acted, were not the effects of any regular plan, but the fortuitous emanations of momentary impulses.
The session, which ensued the promulgation of the dispatches of our Commissioners, was about to commence. Mr. Adams arrived at Philadelphia from his seat at Quincy. The tone of his mind seemed to have been raised, rather than depressed.
It was suggested to him, that it might be expedient to insert in his Speech of Congress, a sentiment of this import: That after the repeatedly rejected advances of this country, its dignity required that it should be left with France in future to make the first overture; that if, desirous of reconciliation, she should evince the disposition by sending a Minister to this Government, he would be received with the respect due to his character, and treated with in the frankness of a sincere desire of accommodation.

The suggestion was received in a manner both indignant and intemperate.
Mr. Adams declared as a sentiment which he had adopted on mature reflection: That if France should send a Minister to-morrow, he would order him back the day after.
So imprudent an idea was easily refuted. Little argument was requisite to shew that by a similar system of retaliation, when one Government in a particular instance had refused the Envoy of another, nations might entail upon each other perpetual hostility; mutually barring the avenues of explanation.
In less than forty-eight hours from this extraordinary sally, the mind of Mr. Adams underwent a total revolution—he resolved not only to insert in his speech the sentiment which had been proposed to him, but to go farther, and to declare, that if France would give explicit assurances of receiving a Minister from this country, with due respect, he would send one.
In vain was this extension of the sentiment opposed by all his Ministers, as being equally incompatible with good policy, and with the dignity of the nation—he obstinately persisted, and the pernicious declaration was introduced.
I call it pernicious, because it was the ground-work of the false steps which have succeeded.
The declaration recommended to the President was a prudent one.
The measures of Congress, by their mitigated form, shewed that an eye had been still kept upon pacification. A numerous party were averse from war with France at any rate. In the rest of the community, a strong preference of honorable accommodation to final rupture was discernible, even amidst the effusions of resentment.
The charges which we had exhibited in the face of the world against the French Government, were of a high and disgraceful complexion; they had been urged with much point and emphasis.
To give an opening to France, to make conciliatory propositions, some salve for her pride was necessary. It was also necessary she should be assured that she would not expose herself to an affront by a refusal to receive the agent whom she might employ for that purpose. The declaration proposed fulfilled both objects.
It was likely to have another important advantage. It would be a new proof to the American people of the moderate and pacific temper of their Government; which would tend to preserve their confidence, and to dispose them more and more to meet inevitable extremities with fortitude and without murmurs.
But the supplement to the declaration was a blameable excess. It was more than sufficient for the ends to be answered. It waved the point of honor, which, after two rejections of our Ministers, required that the next Mission between the two countries, should proceed from France. After the mortifying humiliations we had endured, the national dignity demanded that this point should not be departed from without necessity. No such necessity could be pretended to exist: moreover, another mission by us would naturally be regarded as evidence of a disposition on our part to purchase the friendship of revolutionary France, even at the expense of honor; an impression which could hardly fail to injure our interests with other countries: and the measure would involve the further inconvenience of transferring the negociation from this country, where our government could regulate it according to its own view of exigencies, to France, where that advantage would be enjoyed by her Government, and where the power of judging for us must be delegated to Commissioners; who, acting under immense individual responsibility, at a distance too great for consultation, would be apt to act with hesitancy and irresolution, whether the policy of the case required concession or firmness. This was to place it too much in the power of France to manage the progress of the negociation according to events.
It has been said that Paris was wisely preferred as the place of negociation, because it served to avoid the caballings of a French Minister in this country. But there is not enough in this argument to counterbalance the weighty considerations on the other side. The intrigues of Genet and his successors were perplexing to the Government, chiefly because they were too well seconded by the prepossessions of the people. The great alteration in public opinion, had put it completely in the power of our Executive to controul the machinations of any future public Agent of France. It ought also to be remembered, that if France has not known agents, she never will be without secret ones, and that her partisans among our citizens, can much better promote her cause, than any Agents she can send. In fact, her Agents, by their blunders, were in the event rather useful than pernicious to our affairs.
But is it likely that France would have sent a minister to this country? When we find, that from calculations of policy she could brook the ignominy which the publication of the dispatches of our commissioners was calculated to bring upon her; and stifling her resentment, could invite the renewal of negociation; what room can there be to doubt, that the same calculations would have induced her to send a minister to this country when an opening was given for it?
The French minister for foreign relations, through the French Diplomatic Agent at the Hague, had opened a communication with Mr. Murray, our Resident there, for the purpose of reviving negociation between the two countries. In this manner, assurances were given that France was disposed to treat, and that a Minister from us would be received and accredited. But they were accompanied with intimations of the characters proper to be employed, and who would be likely to succeed; which was exceptionable, both as it savored of the pretension (justly censured by the President himself) of prescribing to other Governments how they were to manage their own affairs; and as it might, according to circumstances, be construed into a tacit condition of the promise to receive a Minister. Overtures so circuitous and informal, through a person who was not the regular organ of the French government for making them, to a person who was not the regular organ of the American government for receiving them, might be a very fit mode of preparing the way for the like overtures in a more authentic and obligatory shape: But they were a very inadequate basis for the institution of a new Mission.
When the President pledged himself in his speech to send a minister, if satisfactory assurances of a proper reception were given, he must have been understood to mean such as were direct and official, not such as were both informal and destitute of a competent sanction.
Yet upon this loose and vague foundation, Mr. Adams precipitately nominated Mr. Murray as Envoy to the French Republic, without previous consultation with any of his Ministers. The nomination itself was to each of them, even to the Secretary of State, his Constitutional Counsellor, in similar affairs, the first notice of the project.
Thus was the measure wrong, both as to mode and substance.
A President is not bound to conform to the advice of his Ministers. He is even under no positive injunction to ask or require it. But the Constitution presumes that he will consult them; and the genius of our government and the public good recommend the practice.
As the President nominates his Ministers, and may displace them when he pleases, it must be his own fault if he be not surrounded by men, who for ability and integrity deserve his confidence. And if his ministers are of this character, the consulting of them will always be likely to be useful to himself and to the State. Let it even be supposed that he is a man of talents superior to the collected talents of all his ministers, (which can seldom happen, as the world has seen but few Fredericks) he may, nevertheless, often assist his judgment by a comparison and collision of ideas. The greatest genius, hurried away by the rapidity of its own conceptions, will occasionally overlook obstacles which ordinary and more phlegmatic men will discover, and which, when presented to his consideration, will be thought by himself decisive objections to his plans.
When, unhappily, an ordinary man dreams himself to be a Frederick, and through vanity refrains from counselling with his constitutional advisers, he is very apt to fall into the hands of miserable intriguers, with whom his self-love is more at ease, and who without difficulty slide into his confidence, and by flattery, govern him.
The ablest men may profit by advice. Inferior men cannot dispense with it; and if they do not get it through legitimate channels, it will find its way to them, through such as are clandestine and impure.
Very different from the practice of Mr. Adams was that of the modest and sage Washington. He consulted much, pondered much, resolved slowly, resolved surely.

And as surely, Mr. Adams might have benefited by the advice of his ministers.
The stately system of not consulting Ministers is likely to have a further disadvantage. It will tend to exclude from places of primary trust, the men most fit to occupy them.
Few and feeble are the interested inducements to accept a place in our Administration. Far from being lucrative, there is not one which will not involve pecuniary sacrifice to every honest man of preeminent talents. And has not experience shewn, that he must be fortunate indeed, if even the successful execution of his task can secure to him consideration and fame? Of a large harvest of obloquy he is sure.
If excluded from the counsels of the Executive Chief, his office must become truly insignificant. What able and virtuous man will long consent to be so miserable a pageant?
Every thing that tends to banish from the Administration able men, tends to diminish the chances of able counsels. The probable operation of a system of this kind, must be to consign places of the highest trust to incapable honest men, whose inducement will be a livelihood, or to capable dishonest men, who will seek indirect indemnifications for the deficiency of direct and fair inducements.
The precipitate nomination of Mr. Murray, brought Mr. Adams into an aukward predicament.
He found it necessary to change his plan in its progress, and instead of one, to nominate three Envoys, and to super-add a promise, that, though appointed, they should not leave the United States till further and more perfect assurances were given by the French Government.
This remodification of the measure was a virtual acknowledgment that it had been premature. How unseemly was this fluctuation in the Executive Chief. It argued either instability of views, or want of sufficient consideration beforehand. The one or the other, in an affair of so great moment, is a serious reproach.
Additional and more competent assurances were received; but before the Envoys departed, intelligence arrived of a new Revolution in the French Government; which, in violation of the Constitution, had expelled two of the Directory.
Another Revolution: Another Constitution overthrown: Surely here was reason for a pause, at least till it was ascertained that the new Directory would adhere to the engagement of its predecessors, and would not send back our Envoys with disgrace.
In the then posture of French affairs, which externally as well as internally, were unprosperous, a pause was every way prudent. The recent Revolution was a valid motive for it.
Definitive compacts between nations, called real Treaties, are binding, notwithstanding Revolutions of Governments. But to apply the maxim to Ministerial acts, preparatory only to negociation, is to extend it too far; to apply it to such acts of an unstable revolutionary Government (like that of France at that time) is to abuse it.
Had any policy of the moment demanded it, it would have been not at all surprising to have seen the new Directory disavowing the assurance which had been given, and imputing it as a crime to the Ex-Directors, on the pretence that they had prostrated the dignity of the Republic by courting the renewal of negociation with a government, which had so grossly insulted it.
Yet our Envoys were dispatched without a ratification of the assurance by the new Directory, at the hazard of the interests and the honor of the country.
Again, the dangerous and degrading system of not consulting Ministers, was acted upon.

When the news of the Revolution in the Directory arrived, Mr. Adams was at his seat in Massachusetts. His Ministers addressed to him a joint letter, communicating the intelligence, and submitting to his consideration, whether that event ought not to suspend the projected mission. In a letter which he afterwards wrote from the same place, he directed the preparation of a draft of instructions for the Envoys, and intimated that their departure would be suspended for some time.
Shortly after he came to Trenton, where he adjusted with his Ministers the tenor of the instructions to be given; but he observed a profound silence on the question, whether it was expedient that the Mission should proceed. The morning after the instructions were settled, he signified to the Secretary of State that the Envoys were immediately to depart.
He is reported to have assigned as the reason of his silence, that he knew the opinions of his Ministers from their letter; that he had irrevocably adopted an opposite one; and that he deemed it most delicate not to embarrass them by a useless discussion.
But would it not have been more prudent to have kept his judgment in some degree in suspense, till after an interview and discussion with his Ministers? Ought he to have taken it for granted that the grounds of his opinion were so infallible, that there was no possibility of arguments being used which were sufficient to shake them? Ought he not to have recollected the sudden revolution which his judgment had undergone in the beginning of the business, and to have inferred from this, that it might have yielded in another instance to better lights? Was it necessary for him, if he had had a conference with his ministers, to have alarmed their delicacy, by prefacing the discussion with a declaration that he had fixed an unalterable opinion? Did not the intimation respecting a suspension of the departure of the Envoys, imply that this would continue till there was a change of circumstances? Was it not a circumstance to strengthen expectation in the Ministers, when consulted about the instructions, that they would be heard as to the principal point, previous to a definitive resolution?
Giving Mr. Adams credit for sincerity, the desolutoriness of his mind is evinced by the very different grounds upon which, at different times, he has defended the propriety of the mission.
Sometimes he has treated with ridicule the idea of its being a measure which would terminate in peace; asserting that France would not accommodate, on terms admissible by the United States, and that the effect to be expected from the mission, was the demonstration of this truth, and the union of public opinion on the necessity of war.
Sometimes, and most frequently, he has vindicated the measure as one conformable with the general and strong wish of the country for peace, and as likely to promote that desirable object.
It is now earnestly to be hoped, that the final issue, of the Mission, in an honorable accommodation, may compensate for the sacrifice of consistency, dignity, harmony and reputation, at which it has been undertaken.
But even in relation to the adjustment of differences with the French Republic, the measure was injudicious. It was probable that it would delay, rather than accelerate, such an adjustment.
The situation of French affairs, at the time of the overtures for renewing the negociation, coincides with the solicitude which was manifested for that object, to render it likely that, at this juncture, France really desired accommodation. If this was so, it is presumeable (as observed in another place) that, had not the declaration about sending a Minister to her intervened, she would have sent one to us, with adequate powers and instructions. Towards a Minister here, our Government might have acted such a part as would have hastened a conclusion; and the Minister, conforming to the impressions of his Government when he was sent, it is not improbable that a desirable arrangement might sometime since have been effected.
Instead of this, the mode pursued, naturally tended to delay. A lapse of time, by changing the circumstances, is very apt to change the views of Governments. The French Agents, charged with the negociation at Paris, could find little difficulty in protracting it till events (such as the fate of a campaign) should be ascertained, as a guide to rise or fall in their pretensions. And in this way, obstacles might supervene, which would not have existed in the beginning, and which might render accommodation impracticable—or practicable only on terms injurious to our interests.
Thus, on every just calculation, whatever may be the issue, the measure, in reference either to our internal or foreign affairs, even to our concerns with France herself, was alike impolitic.
It is sometimes defended by the argument, that when our Commissioners departed, there were circumstances in the position of Europe which made a general peace during the succeeding winter probable, and that it would have been dangerous for this country, remote as it is from Europe, to have been without agents on the spot authorized to settle its controversy with France, at the same epoch. The country, it is said, might otherwise have been left in the perilous situation of having a subsisting quarrel with France, after she had disembarrassed herself of all her European enemies.
The idea that a general peace was likely to happen during that winter, was, I know, entertained by Mr. Adams himself; for, in a casual conversation at Trenton, he expressed it to me, and I supported a different opinion. But waving now a discussion of the point, and admitting that the expectation was entertained on substantial grounds, though it has not been verified by experience, still the argument de[riv]ed from it is not valid.
The expediency of the measure must be tested by the state of things when it had its inception. At the time the foundation was laid for it by the speech, when even the nomination of Mr. Murray took place, the affairs of France and of her enemies, portended a result very inauspicious to her, and very different from that of a general peace, on conditions which would leave her the inclination or the power to prosecute hostilities against this country.
But even on the supposition of other prospects, Mr. Adams had the option of a substitute far preferable to the expedient which he chose.
He might secretly and confidentially have nominated one or more of our Ministers actually abroad for the purpose of treating with France; with eventual instructions predicated upon appearances of an approaching peace.
An expedient of this sort, merely provisionary, could have had none of the bad effects of the other. If the secret was kept, it could have had no inconvenient consequences; if divulged, it would have been deemed here and elsewhere, a prudent precaution only, recommended by the distant situation of the country, to meet future casualties, with which we might otherwise not have been able to keep pace. To the enemies of France, it could have given no ill impression of us; to France, no motive to forbear other conciliatory means, for one and the same reason, namely, because the operation was to be eventual.
There are some collateral incidents connected with this business of the Mission, which it may not be useless to mention, as they will serve still farther to illustrate the extreme propensity of Mr. Adams’s temper to jealousy.
It happened that I arrived at Trenton a short time before the President—Chief Justice Elsworth a short time after him. This was considered as evidence of a combination between the heads of Departments, the Chief Justice and myself, to endeavor to influence or counteract him in the affair of the Mission.
The truth, nevertheless, most certainly is, that I went to Trenton with General Wilkinson, pursuant to a preconcert with him of some weeks standing, to accelerate, by personal conferences with the Secretary of War, the adoption and execution of arrangements which had been planned between that General and myself, for the future disposition of the Western Army; that when I left New-York upon this journey, I had no expectation, whatever, that the President would come to Trenton, and that I did not stay at this place a day longer than was indispensable to the object I have stated. General Wilkinson, if necessary, might be appealed to, not only as knowing that this was a real and sincere purpose of my journey, but as possessing satisfactory evidence, that in all probability, I had no anticipation of the movement of the President.
As to Chief Justice Elsworth, the design of his journey was understood to be to meet his colleague, Governor Davy, at the seat of the Government, where they would be at the fountain head of information, and would obtain any lights or explanations which they might suppose useful. This was manifestly a very natural and innocent solution of the Chief Justice’s visit, and I believe the true one.
Yet these simple occurrences were to the jealous mind of Mr. Adams, “confirmations strong,” of some mischievous plot against his independence.
The circumstance, which next presents itself to examination, is the dismission of the two Secretaries, Pickering and M’Henry. This circumstance, it is known, occasioned much surprise, and a strong sensation to the disadvantage of Mr. Adams.
It happened at a peculiar juncture, immediately after the unfavorable turn of the election in New-York, and had much the air of an explosion of combustible materials which had been long prepared, but which had been kept down by prudential calculations respecting the effect of an explosion upon the friends of those Ministers in the State of New-York. Perhaps, when it was supposed that nothing could be lost in this quarter, and that something might be gained elsewhere by an atoning sacrifice of those Ministers, especially Mr. Pickering, who had been for some time particularly odious to the opposition party, it was determined to proceed to extremities. This, as a mere conjecture, is offered for as much as it may be worth.
One fact, however, is understood to be admitted, namely, that neither of the dismissed Ministers had given any new or recent cause for their dismission.
A primary cause of the state of things which led to this event, is to be traced to the ungovernable temper of Mr. Adams. It is a fact that he is often liable to paroxisms of anger, which deprive him of self command, and produce very outrageous behaviour to those who approach him. Most, if not all his Ministers, and several distinguished Members of the two Houses of Congress, have been humiliated by the effects of these gusts of passion.
This violence, and the little consideration for them which was implied in declining to consult them, had occasioned great dryness between the President and his Ministers, except, I believe, the Secretary of the Navy.
The neglect was of course most poignant to Mr. Pickering, because it had repeatedly operated in matters appertaining to his office. Nor was it in the disposition of this respectable man, justly tenacious of his own dignity and independence, to practise condescentions towards an imperious chief. Hence the breach constantly grew wider and wider, till a separation took place.
The manner of the dismission was abrupt and uncourteous; illsuited to a man, who, in different stations, had merited so much from his country.
Admitting that when the President and his Minister had gotten into a situation thus unpleasant, a separation was unavoidable; still, as there was no surmise of misconduct, the case required a frank politeness, not an uncouth austerity.
But the remark most interesting in this particular, to the character of the President, is, that it was by his own fault that he was brought into a situation which might oblige him to displace a Minister, whose moral worth has his own suffrage, and whose abilities and services have that of the public.
The dismission of this Minister was preceded by a very curious circumstance. It was, without doubt, announced as a thing shortly to happen in an opposition circle, before any friend of the Government had the slightest suspicion of it. This circumstance, taken in connection with the period at which it happened, naturally provokes the conjecture that there may have been some collateral inducements to the step.
The dismission of the Secretary at War took place about the same time. It was declared in the sequel of a long conversation between the President and him, of a nature to excite alternately pain and laughter; pain, for the weak and excessive indiscretions of a Chief Magistrate of the United States; laughter at the ludicrous topics which constituted charges against this officer.
A prominent charge was, that the Secretary, in a Report to the House of Representatives, had eulogized General Washington, and had attempted to eulogize General Hamilton, which was adduced as one proof of a combination, in which the Secretary was engaged, to depreciate and injure him, the President.
Wonderful! passing Wonderful! that an Eulogy of the dead patriot and hero, of the admired and beloved Washington, consecrated in the affections and reverence of his country, should, in any shape, be irksome to the ears of his successor!
Singular, also, that an encomium on the officer, first in rank in the armies of the United States, appointed and continued by Mr. Adams, should in his eyes have been a crime in the head of the War Department, and that it should be necessary, in order to avert his displeasure, to obliterate a compliment to that officer from an official Report.
Another principal topic of accusation was, that the Secretary had, with the other Ministers, signed the joint letter, which had been addressed to the President respecting a suspension of the Mission to France. It was ostentatiously asked, how he or they should pretend to know any thing of diplomatic affairs; and it was plainly intimated that it was presumption in them to have intermeddled in such affairs.
A variety of things equally frivolous and outré passed. By way of episode, it fell to my lot to be distinguished by a torrent of gross personal abuse; and I was accused of having contributed to the loss of the election in New-York, out of ill will to Mr. Adams: a notable expedient truly for giving vent to my ill will. Who is so blind as not to see, that if actuated by such a motive, I should have preferred by the success of the election, to have secured the choice of electors for the State of New-York, who would have been likely to cooperate in the views by which I was governed?
To those who have not had opportunities of closely inspecting the weaknesses of Mr. Adams’s character, the details of this extraordinary interview would appear incredible; but to those who have had these opportunities, they would not even furnish an occasion of surprise. But they would be, to all who knew their truth, irrefragable proofs of his unfitness for the station of Chief Magistrate.
Ill treatment of Mr. M’Henry cannot fail to awaken the sympathy of every person well acquainted with him. Sensible, judicious, well-informed, of an integrity never questioned, of a temper, which, though firm in the support of principles, has too much moderation and amenity to offend by the manner of doing it—I dare pronounce that he never gave Mr. Adams cause to treat him, as he did, with unkindness. If Mr. Adams thought that his execution of his office indicated a want of the peculiar qualifications required for it, he might have said so with gentleness, and he would have only exercised a prerogative entrusted to him by the Constitution, to which no blame could have attached; but it was unjustifiable to aggravate the deprivation of office by humiliating censures and bitter reproaches.

The last material occurrence in the administration of Mr. Adams, of which I shall take notice, is the pardon of Fries, and other principals in the late insurrection in Pennsylvania.
It is a fact that a very refractory spirit has long existed in the Western Counties of that State. Repeatedly have its own laws been opposed with violence, and as often, according to my information, with impunity.
It is also a fact, which every body knows, that the laws of the Union, in the vital article of revenue, have been twice resisted in the same State by combinations so extensive, and under circumstances so violent, as to have called for the employment of military force; once under the former President, and once under the actual President; which together cost the United States nearly a million and a half of dollars
In the first instance it happened, that by the early submission of most of the leaders, upon an invitation of the government, few offenders of any consequence remained subject to prosecution. Of these, either from the humanity of the juries or some deficiency in the evidence, not one was capitally convicted. Two poor wretches only were sentenced to die, one of them little short of an ideot, the other a miserable follower in the hindmost train of rebellion, both beings so insignificant in all respects, that after the lenity shewn to the chiefs, justice would have worn the mien of ferocity, if she had raised her arm against them. The sentiment that their punishment ought to be remitted was universal; and the President, yielding to the special considerations, granted them pardons.
In the last instance, some of the most important of the offenders were capitally convicted—one of them by the verdicts of two successive juries. The general opinion of the friends of the Government demanded an example, as indispensable to its security.
The opinion was well founded. Two insurrections in the same State, the one upon the heels of the other, demonstrated a spirit of insubordination or disaffection which required a strong corrective. It is a disagreeable fact, forming a weighty argument in the question, that a large part of the population of Pennsylvania is of a composition which peculiarly fits it for the intrigues of factious men, who may desire to disturb or overthrow the Government. And it is an equally disagreeable fact, that disaffection to the national Government is in no other State more general, more deeply rooted, or more envenomed.
The late Governor Mifflin himself informed me that in the first case, insurrection had been organized down to the very liberties of Philadelphia, and that had not the Government anticipated it, a general explosion would speedily have ensued.
It ought to be added, that the impunity, so often experienced, had made it an article in the creed of those who were actuated by the insurgent spirit, that neither the General nor the State Government dared to inflict capital punishment.
To destroy this persuasion, to repress this dangerous spirit, it was essential that a salutary rigor should have been exerted, and that those who were under the influence of the one and the other should be taught that they were the dupes of a fatal illusion.
Of this, Mr. Adams appeared so sensible, that while the trials were pending, he more than once imprudently threw out, that the accused must found their hopes of escape either in their innocence or in the lenity of the juries; since from him, in case of conviction, they would have nothing to expect. And a very short time before he pardoned them, he declared (b) with no small ostentation, that the mistaken clemency of Washington on the former occasion, had been the cause of the second insurrection, and that he would take care there should not be a third, by giving the laws their full course against the convicted offenders.
Yet he thought proper, as if distrusting the courts and officers of the United States, to resort through the Attorney-General to the counsel of the culprits, for a statement of their cases; (c) in which was found, besides some objections of form, the novel doctrine, disavowed by every page of our law books, that treason does not consist of resistance by force to a public law; unless it be an act relative to the militia, or other military force.
And upon this, or upon some other ground, not easy to be comprehended, he of a sudden departed from all his former declarations, and against the unanimous advice of his Ministers, with the Attorney General, came to the resolution, which he executed, of pardoning all those who had received sentence of death.
No wonder that the public was thunderstruck at such a result—that the friends of the Government regarded it as a virtual deriliction—it was impossible to commit a greater error. The particular situation of Pennsylvania, the singular posture of human affairs, in which there is so strong a tendency to the disorganization of Government—the turbulent and malignant humors which exist, and are so industriously nourished throughout the United States; every thing loudly demanded that the Executive should have acted with exemplary vigor, and should have given a striking demonstration, that condign punishment would be the lot of the violent opposers of the laws.
The contrary course, which was pursued, is the most inexplicable part of Mr. Adams’s conduct. It shews him so much at variance with himself, as well as with sound policy, that we are driven to seek a solution for it in some system of concession to his political enemies; a system the most fatal for himself, and for the cause of public order, of any that he could possibly devise. It is by temporisings like these, that men at the head of affairs, lose the respect both of friends and foes—it is by temporisings like these, that in times of fermentation and commotion, Governments are prostrated, which might easily have been upheld by an erect and imposing attitude.
I have now gone through the principal circumstances in Mr. Adams’s conduct, which have served to produce my disapprobation of him as Chief Magistrate. I pledge my veracity and honor, that I have stated none which are not either derived from my own knowledge, or from sources of information, in the highest degree, worthy of credit.
I freely submit it, Sir, to your judgment, whether the grounds of the opinion I have expressed, are not weighty; and whether they are not sufficient to exculpate those Federalists, who favor the equal support of Mr. Pinckney, from all blame, and myself in particular, from the unworthy imputation of being influenced by private resentment.
At the same time, I will admit, though it should detract from the force of my representations, that I have causes of personal dissatisfaction with Mr. Adams. It is not my practice to trouble others with my individual concerns; nor should I do it at present, but for the suggestions which have been made. Even with this incentive, I shall do it as little as possible.
The circumstances of my late military situation, have much less to do with my personal discontent than some others. In respect to them, I shall only say, that I owed my appointment to the station and rank I held, to the express stipulation of General Washington, when he accepted the command of the Army, afterwards peremptorily insisted upon by him, in opposition to the strong wishes of the President; and that, though second in rank, I was not promoted to the first place, when it became vacant, by the death of the Commander in Chief. As to the former, I should have had no cause to complain, if there had not been an apparent inconsistency in the measures of the President; if he had not nominated me first on the list of Major Generals, and attempted afterwards to place me third in rank. As to the latter, the Chief Command, not being a matter of routine, the not promoting me to it, cannot be deemed a wrong or injury; yet certainly I could not see, in the omission, any proof of good will or confidence—or of a disposition to console me for the persecutions which I had incessantly endured. But I dismiss the subject, leaving to others to judge of my pretensions to the promotion, and of the weight, if any, which they ought to have had with the President.
On other topics, my sensations are far less neutral. If, as I have been assured from respectable authorities, Mr. Adams has repeatedly indulged himself in virulent and indecent abuse of me; if he has denominated me a man destitute of every moral principle; if he has stigmatised me as the leader of a British Faction; then certainly I have right to think that I have been most cruelly and wickedly traduced; then have I right to appeal to all those who have been spectators of my public actions; to all who are acquainted with my private character, in its various relations, whether such treatment of me, by Mr. Adams, is of a nature to weaken or to strengthen his claim to the approbation of wise and good men; then will I so far yield to the consciousness of what I am, as to declare, that in the cardinal points of public and private rectitude, above all, in pure and disinterested zeal for the interests and service of this country—I shrink not from a comparison with any arrogant pretender to superior and exclusive merit.
Having been repeatedly informed, that Mr. Adams had delineated me as the leader of a British Faction, and having understood that his partisans, to counteract the influence of my opinion, were pressing the same charge against me, I wrote him a letter on the subject, dated the first of August last. No reply having been given by him to this letter, I, on the first of the present month, wrote him another; of both which letters I send you copies.
Of the purity of my public conduct in this, as in other particulars, I may defy the severest investigation.
Not only is it impossible for any man to give color to this absurd charge, by a particle of proof, or by any reasonable presumption; but I am able to shew, that my conduct has uniformly given the lie to it.
I never advised any connection
   I mean a lasting connection. From what I recollect of the train of my ideas, it is possible I may at some time have suggested a temporary connection for the purpose of co-operating against France in the event of a definitive rupture; but of this I am not certain, as I well remember that the expediency of the measure was always problematical in my mind, and that I have occasionally discouraged it.
 with Great-Britain, other than a commercial one; and in this I never advocated the giving to her any privilege or advantage which was not to be imparted to other nations. With regard to her pretensions as a belligerent power in relation to neutrals, my opinions, while in the Administration, to the best of my recollection, coincided with those of Mr. Jefferson. When in the year 1793, her depredations on our commerce discovered a hostile spirit, I recommended one definitive effort to terminate differences by negociation, to be followed, if unsuccessful, by a declaration of war. I urged, in the most earnest manner, the friends of the Administration, in both houses of Congress, to prepare by sea and land for the alternative, to the utmost extent of our resources; and to an extent far exceeding what any member of either party was found willing to go. For this alternative, I became so firmly pledged to the friends and enemies of the Administration, and especially to the President of the United States, in writing as well as verbally, that I could not afterwards have retracted without a glaring and disgraceful inconsistency. And being thus pledged, I explicitly gave it as my opinion to Mr. Jay, Envoy to Great-Britain, that “unless an adjustment of the differences with her could be effected on solid terms, it would be better to do nothing.” When the treaty arrived, it was not without full deliberation and some hesitation, that I resolved to support it. The articles relative to the settlement of differences were upon the whole satisfactory; but there were a few of the others which appeared to me of a different character. The article respecting contraband, though conformable with the general law of nations, was not in all its features such as could have been wished. The XXVth article, which gave asylum in our ports, under certain exceptions, to privateers with their prizes, was in itself an ineligible one, being of a nature to excite the discontent of nations against whom it should operate, and deriving its justification from the example before set of an equivalent stipulation in our Treaty with France. The XIIth article, was in my view inadmissible. The enlightened negociator, not unconscious that some parts of the Treaty were less well arranged than was to be desired, had himself hesitated to sign: but he had resigned his scruples to the conviction that nothing better could be effected, and that aggregately considered, the instrument would be advantageous to the United States. On my part, the result of mature reflection was, that as the subjects of controversy which had threatened the peace of the two nations, and which implicated great interests of this country, were in the essential points well adjusted, and as the other articles would expire in twelve years after the ratification of the Treaty, it would be wise and right to confirm the compact, with the exception of the XIIth article. Nevertheless, when an account was received that the British cruizers had seized provisions going to ports of the French dominions, not in fact blockaded or besieged, I advised the President to ratify the Treaty conditionally only, that is, with express instructions not to exchange ratifications, unless the British Government would disavow a construction of the instrument authorising the practice and would discontinue it.
After the rejection of Mr. Pinckney by the Government of France, immediately after the installment of Mr. Adams as President, and long before the measure was taken, I urged a member of Congress, then high in the confidence of the President, to propose to him the immediate appointment of three Commissioners, of whom Mr. Jefferson, or Mr. Madison to be one, to make another attempt to negociate. And when afterwards Commissioners were appointed, I expressly gave it as my opinion, that indemnification for spoliations, should not be a sine qua non of accommodation. In fine, I have been disposed to go greater lengths to avoid rupture with France than with Great-Britain; to make greater sacrifices for reconciliation with the former than with the latter.
In making this avowal, I owe it to my own character to say, that the disposition I have confessed, did not proceed from predilection for France (revolutionary France, after her early beginnings, has been always to me an object of horror) nor from the supposition that more was to be feared from France, as an enemy, than from Great-Britain, (I thought that the maritime power of the latter, could do us most mischief) but from the persuasion that the sentiments and prejudices of our country, would render war with France a more unmanageable business, than war with Great Britain.
Let any fair man pronounce, whether the circumstances which have been disclosed, bespeak the partisan of Great-Britain, or the man exclusively devoted to the interests of this country. Let any delicate man decide, whether it must not be shocking to an ingenuous mind, to have to combat a slander so vile, after having sacrificed the interests of his family, and devoted the best part of his life to the service of that country, in counsel and in the field.
It is time to conclude—The statement, which has been made, shews that Mr. Adams has committed some positive and serious errors of Administration; that in addition to these, he has certain fixed points of character which tend naturally to the detriment of any cause of which he is the chief, of any Administration of which he is the head; that by his ill humors and jealousies he has already divided and distracted the supporters of the Government; that he has furnished deadly weapons to its enemies by unfounded accusations, and has weakened the force of its friends by decrying some of the most influential of them to the utmost of his power; and let it be added, as the necessary effect of such conduct, that he has made great progress in undermining the ground which was gained for the government by his predecessor, and that there is real cause to apprehend, it might totter, if not fall, under his future auspices. A new government, constructed on free principles, is always weak, and must stand in need of the props of a firm and good administration; till time shall have rendered its authority venerable, and fortified it by habits of obedience.
Yet with this opinion of Mr. Adams, I have finally resolved not to advise the withholding from him a single vote. The body of Federalists, for want of sufficient knowledge of facts, are not convinced of the expediency of relinquishing him. It is even apparent, that a large proportion still retain the attachment which was once a common sentiment. Those of them, therefore, who are dissatisfied, as far as my information goes, are, generally speaking, willing to forbear opposition, and to acquiesce in the equal support of Mr. Adams with Mr. Pinckney, whom they prefer. Have they not a claim to equal deference from those who continue attached to the former? Ought not these, in candor, to admit the possibility that the friends who differ from them, act not only from pure motives, but from cogent reasons? Ought they not, by a co-operation in General Pinckney, to give a chance for what will be a safe issue, supposing that they are right in their preference, and the best issue, should they happen to be mistaken? Especially, since by doing this, they will increase the probability of excluding a third candidate, of whose unfitness all sincere federalists are convinced. If they do not pursue this course, they will certainly incur an immense responsibility to their friends and to the Government.
To promote this co-operation, to defend my own character, to vindicate those friends, who with myself have been unkindly aspersed, are the inducements for writing this letter. Accordingly, it will be my endeavor to regulate the communication of it in such a manner as will not be likely to deprive Mr. Adams of a single vote. Indeed, it is much my wish that its circulation could forever be confined within narrow limits. I am sensible of the inconveniences of giving publicity to a similar developement of the character of the Chief Magistrate of our country; and I lament the necessity of taking a step which will involve that result. Yet to suppress truths, the disclosure of which is so interesting to the public welfare as well as to the vindication of my friends and myself, did not appear to me justifiable.
The restraints, to which I submit, are a proof of my disposition to sacrifice to the prepossessions of those, with whom I have heretofore thought and acted, and from whom in the present question I am compelled to differ. To refrain from a decided opposition to Mr. Adams’s re-election has been reluctantly sanctioned by my judgment; which has been not a little perplexed between the unqualified conviction of his unfitness for the station contemplated, and a sense of the great importance of cultivating harmony among the supporters of the Government; on whose firm union hereafter will probably depend the preservation of order, tranquillity, liberty, property; the security of every social and domestic blessing.
